 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

   MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )        CRIMINAL ACTION NO.
        v.                       )           2:19cr309-MHT
                                 )                (WO)
LINDA DONOVAN                    )

                        OPINION AND ORDER

        This case is before the court on defendant Linda

Donovan’s      second   motion      to   continue   the   trial   date.

For the reasons set forth below, the court finds that

her upcoming jury trial, now set for February 24, 2020,

should be continued pursuant to 18 U.S.C. § 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited    by   the    requirements    of   the     Speedy

Trial Act, 18 U.S.C. § 3161.             The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared  before   a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”         § 3161(h)(7)(A).        In      granting      such      a

continuance,      the   court   may   consider,           among     other

factors, whether the failure to grant the continuance

“would    be   likely   to ... result      in   a   miscarriage        of

justice,”      § 3161(h)(7)(B)(i),    or     “would   deny        counsel

for the defendant or the attorney for the Government

the      reasonable     time    necessary           for      effective

preparation, taking into account the exercise of due

diligence.”      § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Donovan in a speedy trial.

The court previously granted a continuance so that the


                                2
United States Attorney could consider Donovan’s request

for pretrial diversion, see Order and Opinion, (doc.

no.   17),    which    she    submitted       on    December    5,   2019.

Since   that       time,     the     United      States   Attorney     has

approved her request.              On February 3, 2020, the United

States Probation Office informed the parties that it

would need additional time to perform its part of the

pretrial-diversion investigation.                  A second continuance

is warranted so that Probation may do so.                       Also, the

government does not oppose a continuance.

                                     ***

      Accordingly, it is ORDERED as follows:

      (1) The motion to continue (doc. no. 21), filed by

defendant Linda Donovan, is granted.

      (2)    The   jury    selection       and   trial    for   defendant

Donovan, now set for February 24, 2020, are reset for

May 11, 2020, at 10:00 a.m., in Courtroom 2FMJ of the




                                      3
Frank M. Johnson Jr. United States Courthouse Complex,

One Church Street, Montgomery, Alabama.

    The United States Magistrate Judge shall conduct

another pretrial conference in advance of the May 11,

2020,   trial   term   and   shall   reset   the   deadline   for

entering a change of plea and any other appropriate

deadlines.

    DONE, this the 5th day of February, 2020.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
